Title: To John Adams from Philip Mazzei, 24 May 1781
From: Mazzei, Philip
To: Adams, John



Dear Sir
Florence, May 24, 1781

Mr. Dana’s journey to Russia (the first notice of which I have it in Mr. Favi’s Letter of the 6. instant) will probably have retarded my answer to your Excellency’s favour of the 18 of January. I hope Mr. Favi has forward it to you through a safe channel. I send this, through the french Minister at this Court, to a gentleman in the bureau of Mr. de Vergennes, who is desired to convey it safe to you without delay. I long to hear from you, my dear Sir; I am in the greatest uneasiness for our Virginian friends; I hear nothing from them; I am almost distracted. You will probably blame me for want of spirit. Pray, excuse my feelings, or my weakness if you will term it so; but you may be assured, Sir, that I should be quite another man if I was with them. I wish I could fly. My anxiety for my dear adopted Country grows greater in proportion to my distance from it, and the improbability of getting there during the storm. Our last news here are very alarming. Do, Sir, relieve me if you can from the present state of uneasiness as soon as possible, and believe that I shall ever be thankfull to your kindness. Don’t deprive me of the honour of your commands, the executing of which will at any time make me happy, and permit me to subscribe myself most respectfully, Dr. Sr., Your Excellency’s most Obedt. & most humble Servant

Philip Mazzei

